Pruco Life Insurance Company Sun-Jin Moon Vice President and Assistant Secretary Law Department Pruco Life Insurance Company 213 Washington Street Newark, NJ 07102-2992 (973) 802-9496 fax: (973) 802-9560 March 13, 2012 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D. C. 20549 Re:Pruco Life PRUvider Variable Appreciable Account (File No. 811-7040) Dear Commissioners: On behalf of Pruco Life Insurance Company and the Pruco Life PRUvider Variable Appreciable Account (the “Account”), we hereby submit, pursuant to Rule 30b2-1 under the Investment Company Act of 1940 (the “Act”), that the Account’s annual report for the period ending December 31, 2011 has been transmitted to contract owners in accordance with Rule 30e-2 under the Act. We incorporate by reference the following annual report for the underlying fund: Filer/Entity: The Prudential Series Fund, Inc. Registration No.:811-03623 CIK No.: 0000711175 Accession No.:001193125-12-081998 Date of Filing:02/27/12 If you have any questions regarding this filing, please contact me at (973) 802-9496. Sincerely, /s/ Sun-Jin Moon Sun-Jin Moon VIA EDGAR
